Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian H. Batzli on 8/9/22.
The application has been amended as follows: 
In The Claims:

Please cancel withdrawn claims 1-7 and 18-24.

In claim 8:  Line 14, please change “ comprising “ to --- consisting of ---.  Line 15, please change “ or” to --- and---.  Line 23, please delete “ creating a pasty”.  Line 24,  please delete “ texture of the heated products”.   Line 25, please delete “ the pasty products resulting from”.
In claim 9:  Line 3, please delete “ first”.  Line 4, please change “ dough part (Dough A)” to --- dough A---; please change “ the second dough part (Dough B)” to --- dough B ---.
In claim 12:  Line 3, please change “ or” to --- and---.
In claim 27:  Please delete lines 2-3.  Line 4, please delete the letter “ b” and “ one of “.
The amendment to the claims is made to correct 112 issues.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed because applicant’s argument filed on 6/16/22 is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 10, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793